Citation Nr: 1758731	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 2005, to include service in southwest Asia.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing on this matter was held before the undersigned Veterans Law Judge on October 2016.


FINDINGS OF FACT

The Veteran's service-connected sleep apnea contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for cause of death have been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.; see also 38 U.S.C.A. § 1310.

Analysis

The appellant asserts (1) that the Veteran's sleep apnea contributed to his death or (2) that the Veteran's acute myeloid leukemia (AML) was caused by his exposure to burn pits while serving in southwest Asia.  Notably, she remembers her husband complaining about the burn pits where he was stationed and that internet search results for the camp reveal that some soldiers refer to the camp as "camp cancer."  
Relevant to the case currently before the Board, prior to his death in November 2010, the Veteran was service connected for sleep apnea.  His death certificate notes respiratory failure, sepsis-fungal, renal failure, and AML as causes of death.  Other significant conditions contributing to death, but not resulting in the underlying causes of death are obstructive sleep apnea (listed as OSA), hyperlipidemia, and fungal sepsis.

A medical opinion as to whether the Veteran's cause of death was related to service was obtained in January 2012.  The examiner opined that he could not resolve the issue of whether exposure to the burn pits caused AML without resort to mere speculation.  He stated that the cause of AML remains unknown and that there was no way to verify the exact type of chemical exposure the Veteran had while serving in Kuwait.

The examiner also opined that the Veteran's sleep apnea was less likely than not to have contributed to the causes of his death.  The examiner stated that AML with complications of sepsis and multi-organ failure caused the Veteran's death and that there was no medical evidence suggesting sleep apnea caused or contributed to the Veteran's death. 

The Board must reject the examiner's opinion with regard to sleep apnea.  Sleep apnea was listed on the death certificate as an other significant conditions contributing to death, but not resulting in the underlying cause of death.  The examiner did not address this in his opinion.  Therefore, the rationale given is incomplete.

Given that the Veteran was service connected for sleep apnea and sleep apnea was listed as a condition contributing to death, the Board will grant service connection for the Veteran's cause of death.  While the Board appreciates the Veteran's assertions with regard to the connection between AML and exposure to burn pits in Kuwait (and elsewhere in southwest Asia), the Board need not address these arguments at this time.  Rather, based on the death certificate alone, service connection for the Veteran's cause of death is granted in this case.


ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


